Couch i wt |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

meme mmm x

UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER

-Vv.- : OF FORFEITURE/

: MONEY JUDGMENT

RAYMOND BRYANT, :

a/k/a “Ray Love,” : 19 Cr. 80 (CNSR) *O1
Defendant. :
wee eee eee ee ee eee eee ee eee xX

WHEREAS, on or about February 6, 2019, RAYMOND BRYANT, a/k/a “Ray
Love,” (the “Defendant’’), and another, was charged in a three-count Indictment, 19 Cr. 80 (NSR)
(the “Indictment”), with narcotics conspiracy, in violation of Title 21, United States Code, Section
846 (Count One); possession of a firearm in furtherance of a drug trafficking crime, in violation
of Title 18, United States Code, Sections 924(c)(1)(A)(G) and 2 (Count Two); and felon in
possession, in violation of Title 18, United States Code, Section 922(g)(1) and 2 (Count Three);

WHEREAS, the Indictment included a forfeiture allegation as to Count One of the
Indictment seeking forfeiture to the United States, pursuant to Title 21, United States Code, Section
853, of any and all property constituting, or derived from, any proceeds obtained, directly or
indirectly, as a result of the offense and any and all property used, or intended to be used, in any
manner or part, to commit, or to facilitate the commission of, the offense, including but not limited
to a sum of money in United States currency representing the amount of proceeds traceable to the
commission of the offense charged in Count One of the Indictment that the Defendant personally
obtained;

WHEREAS, on or about December 13, 2018 the Government seized $25,130 in
United States currency from Defendant’s residence (the “Seized Currency”) and 2013 KIA Optima

VIN 5XXGM4A76DG236100 (the “Seized Vehicle”);

 

 

 

 
WHEREAS, on or about November 20, 2020, the Defendant pled guilty to Count
One of the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant
admitted the forfeiture allegation with respect to Count One of the Indictment and agreed to forfeit,
to the United States, pursuant to Title 21, United States Code, Section 853, i) a sum of money
equal to $25,130 in United States currency, representing proceeds traceable to the commission of
the offense, and the value of the Seized Vehicle (the “Money Judgment”); and (ii) all right, title
and interest of the Defendant in the Specific Property,

WHEREAS, on or about November 21, 2019 a Declaration of Administrative
Forfeiture was entered forfeiting the Seized Currency and Seized Vehicle to the Government;

WHEREAS, the Defendant consents to entry of a money judgment in the amount
of $25,130 in United States currency, representing proceeds traceable to the commission of the
offense charged in Count One of the Indictment that the Defendant personally obtained;

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the
Defendant personally obtained, with the exception of the Seized Currency, cannot be located upon
the exercise of due diligence.

ITIS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States
Attorney, Samuel Raymond, of counsel, and the Defendant, and his counsel, Andrew A. Rubin,
Esq., that:

1. As aresult of the offense charged in Count One of the Indictment, to which
the Defendant pled guilty, a money judgment in the amount of $25,130 in United States currency
(the “Money Judgment”), representing the amount of proceeds traceable to the offense charged in
Count One of the Indictment that the Defendant personally obtained, shall be entered against the

Defendant.

 
2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant,
RAYMOND BRYANT, and shall be deemed part of the sentence of the Defendant, and shall be

included in the judgment of conviction therewith.

3. The Government shall apply the Seized Currency towards the satisfaction
of the Money Judgment.
4, All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals
Service, and delivered by mail to the United States Attorney’s Office, Southern District of New
York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s
Plaza, New. York, New York 10007 and shall indicate the Defendant’s name and case number.

5. The United States Marshals Service is authorized to deposit the payments
on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title
to such forfeited property.

6. Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the defendant up to the uncollected amount
of the Money Judgment.

7. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

8. The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

 
9, The Clerk of the Court shall forward three certified copies of this Consent
Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United
States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.

10. The signature page of this Consent Preliminary Order of Forfeiture/Money
Judgment may be executed in one or more counterparts, each of which will be deemed an original
but all of which together will constitute one and the same instrument.
AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York

By: c it vel ke Mafy he Mes bf Of 2 |
SAMUEL RAYMOND(/ DATE
Assistant United States Attorney
One St. Andrew’s Plaza
New York, NY 10007
(212) 637-6519

RAYMOND BRYANT r
py A om e/€[2/

RAYMOND BRYANT DATE

ye dhe AL fe) rs

ANDREW A. RUBIN, ESQ. DAT
Attorney for Defendant

(Pd wes Peheser frie
White Plains, NY 10604 “202

 

 

 

SO ORDERED:

Ei ¢/6/ 2!
HON ESON S. ROMAN DATE

UNI “ATES DISTRICT JUDGE

 

 
